Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 01/26/2021.
Claims 1-7 are pending. 
Claim Objections

Claims 1, 3, 7 are objected to for reciting the limitations that have no clear antecedent basis. 
-Claim 1 recites the limitation “the software repository” in “wherein the metadata is stored as meta information in a relational database for indexing after the software repository receives data from the front end”;
-Claim 3 recites the limitation “the software repository” in “…and general file packages are built in the software repository”, and “…provided by the software repository, other adapter plug-in is wrote to dock more software storage sources.” (Note: typo of “wrote” is concerned).
-Claim 7 recites the limitation “the software repository” in  “…the software repository software in claim 1”.
This limitation “the software repository” appears lacking antecedent basis in the claims. The limitation should be associated with entire phase “drug research and development software repository” as it recited in the preamble of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims directed to a data structure per se.
Claims 1-7 recite “drug research and development software repository” , where “repository” encompasses computer media and there is not description of “repository” in the specification. Thus, the repository encompasses signal per se. The claims encompass signal per se will fail to be eligible under  35 USC 101. 


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims directed to a data structure per se.
Claim 1 recites directed to a “drug research and development software repository”. The  repository includes the elements: 
a user authentication module, 
a software package upload and index creation module, 
a baseline release management module, 
an authorization management module, 
a software package retrieval and download module,
an adapter plug-in, and a storage layer.
The claim further recites the elements above in the body of claim as information of  descriptive materials. For example,
“the user authentication module, a command line tool or a web page on a front end to access software repository resources after authenticated through a usename and a password or an application identification and a secret key;” 
This element appears encompassing very well-known text boxes of user and password shown in every web-site that requires a remember of the site.

“the software package upload and index creation module, the user uploads a software package and metadata of the software package through the command line tool or the web page, wherein the metadata is stored as meta information in a relational database for indexing after the software repository receives data from the front end, then the corresponding adapter plug-in is selected according to a package type, and store the software package in a corresponding storage source”.
The element above appears encompassing informative tabs that allows connecting to packages in storage source.
“the baseline release management module provides two main functions including baseline creation and baseline upgrade for a baseline management; the baseline release management module creates a baseline for a large software to be released on a web interface, and selects software package components that constitute the baseline and a version of each software package to complete release of a software baseline; after a period of iteration, when a new stable version is reached, the baseline release management module selects the baseline upgrade is selected, then a version number of each component is changed, and new software package components are added”.
The element above appears encompassing informative statistic data of software packages corresponding to upgrading, version releases, etc.
“the authorization management module adopts role-based access control for authorization management, and the corresponding software package is retrieved and installed only after the account is authorized;”.
The element above appears encompassing informative data for showing for security access control.
“the software package retrieval and download module, after being authenticated
by an authorized account, retrieves and downloads  the software package within an authorized scope;”
The element appears encompassing button informative for package download.
the adapter plug-in, which is built-in or provided by a user, adapts to different underlying software repositories, so that different object storage systems are connect to third-party software repositories for storage and download; 
The element appears encompassing informative buttons for package download from other sources.

the storage layer uses object storage services and the third-party software repositories as storage services to store software packages and uses the relational database to store software package indexes and other metadata.”
The element above appears encompassing informative listing of metadata.
Altogether, these elements forms a listing of modules for expressing structures in a drug research organization using either an informative web page or a storage room, or a tape storage as a repository to contain the elements for drug and research related. These elements appears not together to act to perform, but rather supporting information and data and listed in form of data. It is a data-structure. It should be also noted that “repository” is a location, a place, or computer medium for storing things including data, and the elements of the claims are merely supporting information. Therefore, the drug research and development software repository as of the claim directed to a Data-Structure per se, and it fails to fall within at least one of the four categories of patent eligible subject matter.
Dependent claims 2-6 fail to cure the claimed recitations of claim 1 because the claimed recitations are merely informative to modules laid in claim 1.
Dependent claim 7 recite a management system, but the limitations of the claim reproduce the elements of claim 1. Therefore, it remains encompassing a data structure  for data informative, and thus it is a data structure per se.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 is directed to “A software package management system” that has the claim in an independent form. The claim makes connection to the software package management system is as “is used for the software repository in claim 1”. Thus, the claim 7 is in dependent form for further limiting the elements in the claim 1. However, claim 7 recites an authentication module, a package management service module, a web front-end module,…, etc., that are independent to all the elements of the claim 1 and have no functionality connecting to “the drug research and development software repository” . Thus, claim 7 fails specify further limitations of the subject matter as claimed in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
May 20, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191